       Case 3:19-cr-03069-JLS Document 44 Filed 04/21/21 PageID.83 Page 1 of 1




1
                          UNITED STATES DISTRICT COURT
2
                       SOUTHERN DISTRICT OF CALIFORNIA
3

4                      (HONORABLE JANIS L. SAMMARTINO)

5
     UNITED STATES OF AMERICA,    )                CASE NO.: 19CR3069-JLS
6                                 )
                      Plaintiff,  )
7                                 )
             v.                   )                ORDER GRANTING JOINT
8                                 )                MOTION TO CONTINUE
                                  )                MOTION HEARING AND
9    ALBERTO NAJAR ROBLES, AND )                   TRIAL SETTING
     ARTURO RAMON TORRALBA, )
10                                )
                      Defendants. )
11                                )

12
           GOOD CAUSE APPEARING and based on the joint motion of the parties,
13

14   the Motion Hearing and Trial Setting is continued from April 23, 2021 at 1:30 p.m.

15   to June 25, 2021 at 9:00 a.m.
16
           For the reasons set forth in the joint motion, the Court finds that the ends of
17
     justice will be served by granting the requested continuance, and these outweigh the
18

19   interests of the public and the defendant in a speedy trial. Thus, the Court finds that
20   time is excluded in the interests of justice and pursuant to 18 U.S.C. § 3161(h)(1)(D).
21
           IT IS SO ORDERED
22

23   Dated: April 21, 2021
24

25



                                             1
